Citation Nr: 9929207	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 10 percent disability evaluation for chronic 
subluxation of the left shoulder was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from November 1986 to November 
1995.

This appeal arose from an April 1996 rating decision which 
assigned a 10 percent disability evaluation for the veteran's 
chronic subluxation of the left shoulder, effective from the 
date of the grant for service connection.

The current record shows that following a Department of 
Veterans Affairs (VA) medical examination in April 1996, a 
diagnosis of residual of left shoulder arthrotomy secondary 
to chronic subluxating left shoulder with crepitation and 
limitation of range of motion secondary to pain was made.  At 
the hearing on appeal before the undersigned Acting Member of 
the Board of Veterans' Appeals (Board) the veteran testified 
that he does experience instability of the left shoulder.

It is herein noted that a recent decision, Fenderson v. West, 
12 Vet. App. 119 (1999), concluded that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance", is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as 
"staged" ratings.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the Regional Office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disability since January 1996.  
After securing the necessary release, the 
RO should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedic 
specialist to determine the current extent 
and severity of the veteran's left shoulder 
disability.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, including 
consideration of DeLuca and Fenderson.  
If the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, he and representative should be 
furnished a supplemental statement of the 
case which includes a summary of all 
evidence received subsequent to the June 
1999 supplemental statement of the case.  
They should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

